772 So. 2d 659 (2000)
STATE of Louisiana,
v.
Terry LATHERS.
No. 2000-KK-2970.
Supreme Court of Louisiana.
November 1, 2000.
Rehearing Denied November 22, 2000.
Granted. The ruling of the court of appeal releasing the defendant from custody and relieving the defendant of his bail obligation is vacated and set aside. Defense counsel acquiesced to the October 23, 2000 trial date which was beyond the statutory time delays for a speedy trial provided in La. Code Crim. Proc. Ann. art. 701(D). The ruling of the trial court denying *660 the defendant's motion to be released is reinstated. Stay recalled.